Name: Commission Regulation (EC) No 1608/94 of 1 July 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/18 Official Journal of the European Communities 2. 7. 94 COMMISSION REGULATION (EC) No 1608/94 of 1 July 1994 altering the import levies on products processed from cereals and rice (EC) No 1 560/94 Q, as amended by Regulation (EC) No 1601 /94 (8); Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (9), as last amended by Regulation (EEC) No 1740/78 (l0), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 (6), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (n) as fixed in the Annex to amended Regulation (EC) No 1560/94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 2 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 166, 1 . 7. 1994, p. 70 . (8) OJ No L 167, 1 . 7. 1994, p. 67. (9) OJ No L 168 , 25. 6 . 1974, p. 7 . ( 10) OJ No L 202, 26. 7. 1978, p. 8 . (") OJ No L 155, 26. 6 . 1993, p. 29 . (4) OJ No L 154, 25. 6. 1993, p. 5. 0 OJ No L 387, 31 . 12. 1992, p. 1 . ( «) OJ No L 320, 22. 12. 1993, p. 32. No L 168/192. 7. 94 Official Journal of the European Communities ANNEX to the Commission Regulation of 1 July 1994 altering the import levies on products processed from cereals and rice (ECU/tonne) (ECU/tonne) CN code Import levies Q ACP Third countries (other than ACP) CN code Import levies Q ACP Third countries (other than ACP) 0714 10 10 (') 98,21 104,86 071410 91 101,84 (2)0 101,84 071410 99 100,03 104,86 071490 11 101,84 (2)(6) 101,84 071490 19 1 00,03 (2) 104,86 1102 20 10 192,31 198,35 1102 20 90 108,98 112,00 1102 30 00 116,80 119,82 1102 90 10 183,31 189,35 1102 90 30 163,17 169,21 110290 90 113,20 1 1 6,22 1103 12 00 163,17 169,21 1103 13 10 192,31 198,35 1103 13 90 108,98 112,00 1103 14 00 116,80 119,82 1103 19 10 177,75 183,79 1103 19 30 183,31 189,35 1103 19 90 113,20 116,22 1103 21 00 137,74 143,78 110329 10 177,75 183,79 1103 29 20 183,31 189,35 1103 29 30 163,17 169,21 1103 29 40 192,31 198,35 1103 29 50 116,80 119,82 1103 29 90 113,20 116,22 1104 11 10 103,88 106,90 110411 90 203,68 209,72 11041210 92,46 95,48 110412 90 181,30 187,34 1104 19 10 137,74 143,78 11041930 177,75 183,79 1104 19 50 192,31 198,35 1104 1991 198,34 204,38 1104 19 99 199,76 205,80 1104 21 10 162,94 165,96 1104 21 30 162,94 165,96 110421 50 254,60 260,64 1104 21 90 103,88 106,90 110422 10 10 (3) 92,46 95,48 1104 22 10 90 (4) 163,17 166,19 1104 22 30 163,17 166,19 1104 22 50 145,04 148,06 1104 22 90 92,46 95,48 110423 10 170,94 173,96 1104 23 30 170,94 173,96 1104 23 90 108,98 112,00 1104 29 11 101,77 104,79 1104 29 15 131,34 134,36 110429 19 177,57 180,59 1104 29 31 122,43 125,45 1104 29 35 158,00 161,02 1104 29 39 177,57 180,59 1104 29 91 78,05 81,07 1104 29 95 100,73 103,75 1104 29 99 113,20 116,22 110430 10 57,39 63,43 1104 30 90 80,13 86,17 110620 10 98,21 (2) 104,86 1106 20 90 1 68,38 (2) 192,56 1108 11 00 168,34 188,89 1108 12 00 172,01 192,56 1108 13 00 172,01 192,56 0 1108 14 00 86,00 192,56 1108 19 10 167,49 198,32 1108 1990 86,000 192,56 1109 00 00 306,08 487,42 1702 30 51 224,36 321,08 1702 30 59 172,01 238,50 1702 30 91 224,36 321,08 1702 30 99 172,01 238,50 1702 40 90 172,01 238,50 1702 90 50 172,01 238,50 1702 90 75 235,05 331,77 1702 90 79 163,47 229,96 2106 90 55 172,01 238,50 2302 10 10 39,93 45,93 2302 10 90 85,57 91,57 2302 20 10 39,93 45,93 2302 20 90 85,57 91,57 2302 30 10 39,93 0 45,93 2302 30 90 85,57 0 91,57 2302 40 10 39,93 45,93 2302 40 90 85,57 91,57 2303 10 11 213,68 395,02 No L 168/20 Official Journal of the European Communities 2. 7. 94 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 071410 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (3) Taric code : clipped oats . (4) Taric code : CN code 11042210, other than 'clipped oats'. (*) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes . (6) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. 0 No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (8) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion.